Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 19-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. 10,876,476 and claims 1-18 of prior U.S. Patent No. 11,406,897.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 19 of the pending application is covered by claim 1 of the patent (U.S. Patent No. 10,876,476) except that the claim 19 of the pending application claimed a headset and claim 1 of the patent claimed a gaming device. Similarly, the subject matter claimed in claim 29 of the pending application is covered by claim 10 of the patent except that the claim 29 of the pending application claimed a headset and claim 10 of the patent claimed a gaming device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 22, 23, 26-30, 32, 33 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over BONANNO (U.S. Pub. No. 2010/0040240) in view of Hotho et al. (U.S. Pub. No. 2010/0153118). 

Regarding claims 19 and 29, BONANNO teaches a method, comprising: 
receiving, via a headset, a plurality of channels comprising three or more channels (figure 1, references 1B and 1H); 
determining, via the headset, that a first channel has a higher loudness relative to a second channel (paragraph 21) (figure 2, references 2A,2B) (note; In paragraphs 21, 40, BONANNO teaches that two levels of game sounds, one is lower level and the other is louder level. The lower level is similar to normal voice level of 2B of fig.2 which is similar at the beginning of item 2A of fig.2 before the volume gets increased.); and 
in response to the determining, adjusting, via the headset, a power level of one or more of the plurality of channels (paragraph 40) such that loudness of the second channel, relative to the first channel, is increased (figure 2, reference 2C).
However, BONANNO does not specifically cite combining the plurality of channels into two stereo channels.
Hotho teaches combining the plurality of channels into two stereo channels (paragraphs 3, 4) (Note; surround sound audio signals can be encoded as stereo channel audio signals, where the ‘surround sound audio signals’ are the claimed “plurality of channels” and the ‘stereo channel audio signals’ are “two stereo channels”.).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in BONANNO with the teachings as in Hotho. The motivation for doing so is for providing different channels so that these channels can be used only efficiently.

Regarding claims 20 and 30, BONANNO teaches wherein the  plurality of channels are surround sound channels (figure 1, references 1B and 1H).

Regarding claims 22 and 32, BONANNO further teaches said determining occurs dynamically according to acquired audio information for a particular game (paragraph 52 ) (Note; In paragraph 52, BONANNO teaches that a pair of threshold detection circuits 6D and 6E turn off the microphone and talkback signals whenever they are below a particular amplitude threshold. When the either signal is above the threshold, the output is turned on for that signal, thereby eliminating the noise from this signal path whenever the signal is too low to be significant.).

Regarding claims 23 and 33, BONANNO further teaches storing, via the headset, audio information for a particular game a first time the particular game is played on a gaming device (paragraph 40) (Note; In paragraph 40. BONANNO teaches that the game volume 2A increases, for example in loud battle scenes, the voice audio 2B of the players trying to communicate remains at the same level and would normally be overwhelmed by the loud game sounds, making the chat difficult to hear. Thus, according to the invention the chat voices increase in volume in tandem with the level of game sound as shown at 2C, so that the amplitude of chat will be no lower than its normal level 2B when the game sound is low, and increases to a louder level if the game volume increases 2A.).

Regarding claims 26-27 and 36-37, BONANNO further teaches acquiring said audio information for said particular game from a source external to said gaming device wherein said audio information is acquired when said play of said particular game is started (paragraph 47) (Note; In paragraph 47, BONANNO teaches that the signals from the game controller are connected to Xbox jack J1 that has a microphone input jack tip and chat signal output jack ring. The headphones are connected via the talkback cable 4A which has three conductors--ground, chat and microphone--connected to jack J2. Two optocouplers U1 and U2 decouple the microphone and chat signals from the game controller by isolating the currents via a modulated LED which drives an optical transistor, both inside each optocoupler. The optocouplers are operated in their linear regions so that signal distortion is minimized.).

Regarding claims 28 and 38, BONANNO further teaches wherein said plurality of surround sound channels comprises center, front left, and front right channels (paragraph 53) (Note; In paragraph 53, BONANNO further teaches that on stereo headphones, a sound emanating from only one speaker is heard only on the side of that speaker, a sound with equal volume on both speakers is heard in the middle of the head, and a sound with unequal volume on the left and right speakers is heard shifted to the side of the louder speaker, an effect also referred to as panning. Typically, the chat signal would be panned to the center by providing equal volume to both speakers. However, because the game sounds are also panned in the stereo spectrum between the left and right ears, it is more difficult to hear the chat signal when it is heard in the center of the head along with the game signal.).

Claims 21 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over BONANNO (U.S. Pub. No. 2010/0040240) in view of Hotho et al. (U.S. Pub. No. 2010/0153118) further in view of ARAKI et al. (U.S. Pub. No. 2002/0094865).

Regarding claims 21 and 31, BONANNO in view of Hotho does not specifically cite that detecting when the first channel ceases to be too loud relative to the second channel; and in response to the detecting, adjusting the power level of the one or more of the plurality of channels. However, BONANNO suggests that when the game gets loud, the chat voices will increase in volume (paragraph 21).
ARAKI further teaches that the individual channels (six channels as shown in Figure 7) of the nighttime background-sound data for the defined sound level, those for the first channel to the fourth channel are maintained at 100% from the beginning, and those for the fifth channel and the sixth channel are maintained at 0% from the beginning. When a start signal is outputted at a time t.sub.1, crossfading sound-level control is performed according to the sound-level control function 51. That is, output ratios of the first channel to the fourth channel are reduced from 100% according to the second function 51b; and output ratios of the fifth channel and the sixth channel are increased from 0% according to the first function 51a. When the game time proceeds, a switching instruction signal is outputted at a predetermined time t.sub.2, and thereafter, a partitioning code is detected at a time t.sub.3, the nighttime background-sound data is switched synchronously to the daytime background-sound data, and the output ratios of the individual channels in the daytime background-sound data are maintained at 100% (paragraph 94).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in BONANNO in view of Hotho with the teachings as in ARAKI. The motivation for doing so is that different channels are linearly increased or reduced for best sound effect (paragraph 97).

Claims 24, 25, 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over BONANNO (U.S. Pub. No. 2010/0040240) in view of Hotho et al. further in view of ARAKI et al. (U.S. Pub. No. 2002/0094865) further in view of Moshier et al. (U.S. Patent No. 9,520,014).

Regarding claims 24, 25, 34 and 35, BONANNO in view of Hotho does not specifically cite that said adjusting comprises muting one of said plurality of channels as well as unmuting said one of said plurality of surround sound channels carrying said first one of said game sounds when said first one of said game sounds ceases to be too loud relative to said second one of said game sounds. However, BONANNO suggests that when the game gets loud, the chat voices will increase in volume (paragraph 21) and muting the channel (paragraphs 0037, 0043).
ARAKI further teaches that the individual channels (six channels as shown in Figure 7) of the nighttime background-sound data for the defined sound level, those for the first channel to the fourth channel are maintained at 100% from the beginning, and those for the fifth channel and the sixth channel are maintained at 0% from the beginning. When a start signal is outputted at a time t.sub.1, crossfading sound-level control is performed according to the sound-level control function 51. That is, output ratios of the first channel to the fourth channel are reduced from 100% according to the second function 51b; and output ratios of the fifth channel and the sixth channel are increased from 0% according to the first function 51a. When the game time proceeds, a switching instruction signal is outputted at a predetermined time t.sub.2, and thereafter, a partitioning code is detected at a time t.sub.3, the nighttime background-sound data is switched synchronously to the daytime background-sound data, and the output ratios of the individual channels in the daytime background-sound data are maintained at 100% (paragraph 94).
Whereas Moshier teaches muting volume level separate channels of gaming machine (fig.6; col.12, lines 47-63).
 Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in BONANNO in view of Hotho with the teachings as in ARAKI and Moshier. The motivation for doing so is that different channels that carry game sounds are linearly increased or reduced for best sound effect.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




                                                                                                                                                                                                       /MD S ELAHEE/                                                                                                                                                                                                     MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
December 3, 2022